FULTON, Senior Judge,
concurring:
I concur. My concurrence as to the findings that appellant sold marihuana is based on Moss’ testimony as to the reaction he received from smoking the same substance. However, I also regard the chain of custody over the marihuana introduced into evidence as having been established. See, e.g., United States v. Courts, 9 M.J. 285 (C.M.A.1980), aff’g, 4 M.J. 518 (C.G.C.M.R.1977).
As for the warrantless entry of Special Agent Ruiz and Military Police Investigator Vitale into appellant’s on-post family quarters under nonexigent circumstances for the purpose of apprehending him, I first agree that their testimony is more credible than that of Staff Sergeant Henderson (appellant’s close friend, who testified that they entered without invitation when the door was opened and that he did not recall announcing the presence of anyone to the appellant upstairs). I further believe that they reasonably relied on the apparent authority of Henderson — whom they knew was appellant’s duty supervisor, and who had directed them to the quarters knowing their identity — to admit them into the quarters, particularly in the light of his announcement to appellant and the appellant’s reply. Accordingly, in my view, their lack of authorization in the nature of a warrant* did not taint the search authorization subsequently obtained. Cf. Nix v. State, 621 P.2d 1347, 1349 (Alaska 1981); People v. Adams, 53 N.Y.2d 1, 439 N.Y.S.2d 877, 880-81, 422 N.E.2d 537, 540-41, (N.Y.1981); see also United States v. Sledge, 650 F.2d 1075, 1077 n.4 (9th Cir. 1981). Accordingly, I join in the affirmance.

The requirement for “prior appropriate authorization by a responsible commander based on probable cause,” which is found in paragraph 3-20a of Army Regulation 195-2, Criminal Investigation: Criminal Investigation Activities, dated 6 May 1977, is not found in earlier regulations and appears, therefore, to be but a reflection of this Court’s decision of 21 June 1976 in United States v. Jamison, 2 M.J. 906 (ACMR 1976), rather than an independent requirement.